No. 04-01-00398-CV
IN RE RELIABLE AMBULANCE SERVICE OF LAREDO, INC.
Original Mandamus Proceeding
Arising from the 49th Judicial District Court, Webb County, Texas 
Trial Court No. 2000-CVQ001030-D1
Honorable Manuel Flores, Judge Presiding

PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:	September 26, 2001
PETITION FOR WRIT OF MANDAMUS DENIED
	On June 13, 2001, relator filed a petition for writ of mandamus.  This court has determined
that relator is not entitled to the relief sought.  Therefore, the petition is DENIED.  Tex. R. App. P.
52.8(a).
	Relator shall pay all costs incurred in this proceeding.
							PER CURIAM
DO NOT PUBLISH